                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

FRANK JINDRA,                                       )
                                                    )
                Petitioner,                         )
                                                    )           No. 4:19-cv-3199-SRC
        v.                                          )
                                                    )
STATE OF MISSOURI,                                  )
                                                    )
                Respondent.                         )

                       MEMORANDUM AND ORDER OF TRANSFER

        This matter is before the Court upon review of petitioner Frank Jindra’s petition for writ of

habeas corpus, filed pursuant to 28 U.S.C. § 2254. For the reasons explained below, the Court will

transfer this case to the United States District Court for the Western District of Missouri.

        In the petition, petitioner seeks to challenge a judgment entered in the Circuit Court of

Howard County in the case State v. Frank G. Jindra, No. 15HD-CR00177 (14th Jud. Cir. Nov. 4,

2015). In that case, a jury found petitioner guilty of two counts of tampering with a judicial officer.

On November 4, 2015, petitioner was sentenced to serve one year in prison for the first count and

six months in county jail for the second count, with the sentences to run consecutively. The court

suspended execution of the sentence for the second count and placed petitioner on a five-year term

of supervised probation. The record in petitioner’s state court criminal case does not indicate that

he has been discharged from supervised probation.

        The Circuit Court of Howard County is located in the Western District of Missouri. 28

U.S.C. § 105(b)(4). According to 28 U.S.C. § 1404(a), a district court may, for the convenience of

the parties and witnesses and in the interest of justice, transfer any civil action to any other district

or division where it might have been brought. Here, transfer of this civil action is appropriate
because petitioner’s constitutional claims are based upon a conviction entered in a circuit court

located within the Western District of Missouri, the relevant records are located there, and if

hearings are required, the Western District of Missouri would be more convenient for witnesses.

Additionally, the Court has entered an administrative order stating that, absent any unusual

circumstances, any habeas petition challenging a conviction or sentence arising out of a proceeding

in the Western District of Missouri should be transferred to that district. In re Business of the Court,

January 27, 1986. The Court will therefore order that this case be transferred to the United States

District Court for the Western District of Missouri.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

        Dated this 12th day of December, 2019.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
